IN THE SUPREME COURT OF THE STATE OF NEVADA


                JIM MUELLER, AN INDIVIDUAL;                            No. 85157
                JOHN MUELLER, AN INDVIDUAL;
                MACHNV, LLC; ACRES CULTIVATION,
                LLC; AND CURALEAF, INC.,
                Petitioners,                                            Fl
                vs.
                                                                         OCT 1 1 2U1i
                THE EIGHTH JUDICIAL DISTRICT
                                                                                    8ROWN
                COURT OF THE STATE OF NEVADA,                              LADE
                                                                        q_i-
                                                                             OrÅ pRENE COURT
                IN AND FOR THE COUNTY OF CLARK;                                  GL RK
                                                                          DE'Y
                AND THE HONORABLE SUSAN
                JOHNSON, DISTRICT JUDGE,
                Respondents,
                and
                DGMD REAL ESTATE INVESTMENTS,
                LLC; ARMPRO, LLC; ZHANG SPRINGS,
                LV, LLC; PRODIGY HOLDINGS, LLC;
                AND LAS VEGAS GREEN ORGANICS,
                LLC,
                Real Parties in Interest.




                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus challenges a
                district court order denying a motion to withdraw admissions. Having
                considered the petition and its supporting documentation, we are not
                persuaded that our extraordinary and discretionary intervention is
                warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
                that writ relief is an extraordinary remedy and that this court has sole

SUPREME COURT
        OF
     NEVADA


(0) 1917A
                                                                             2
                discretion in determining whether to entertain a writ petition).     We

                therefore
                             ORDER the petition DENIED.1




                                       Parraguirre


                                          J.                                       Sr.J.
                Herndon




                cc:   Hon. Susan Johnson, District Judge
                      Greenberg Traurig, LLP/Las Vegas
                      Peterson Baker, PLLC
                      Hymanson & Hyinanson
                      Eighth District Court Clerk




                      1The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA
                                                     2
10) I 947A